IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

PAUL E. KNIGHT,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-985

TIMOTHY H. CANNON,
SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS, AND R.
COMERFORD, WARDEN,
SANTA ROSA CORRECTIONAL
INSTITUTE,

      Respondents.

___________________________/

Opinion filed December 4, 2014.

Petition for Writ of Certiorari—Original Jurisdiction.

Paul E. Knight, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Tammy S. Metcalf, Assistant Attorney
General, Tallahassee, for Respondents.




PER CURIAM.

      The petition is denied on the merits.

LEWIS, C.J., and VAN NORTWICK and SWANSON, JJ., CONCUR.